 Fill in this information to identify the case:
 Debtor name Steel City Pops B'ham, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                     Check if this is an
                                                ALABAMA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Alabama Power                                                  Business Debt                                                                                               $2,758.88
 P.O. Box 242
 Birmingham, AL
 35292
 Bayer Retail                                                   Business Lease                                                                                              $4,220.96
 Company, LLC
 2222 Arlington
 Avenue
 Birmingham, AL
 35205
 BRESCO                                                         Business Debt                                                                                               $1,623.43
 2428 Sixth Avenue
 South
 Birmingham, AL
 35233
 Chance 22 AL Retail                                            Business Lease                                                                                              $1,547.00
 LLC
 c/o Chance
 Partners, LLC
 5256 Peachtree
 Road, Ste. 135
 Atlanta, GA 30341
 Desired Temp                                                   Business Debt                                                                                               $2,211.75
 Service Contractors,
 Inc.
 P.O. Box 268
 Bessemer, AL 35021
 Distoro, Inc.                                                  Business Debt                                                                                               $1,260.00
 513 Industrial Drive
 Woodstock, GA
 30189
 IMI Huntsville LLC                                             Business Lease                                                                                              $5,499.10
 c/o Miller Capital
 Advisory, Inc.
 5750 Old Orchard
 Rd Ste 400
 Skokie, IL 60077


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




              Case 19-04689-DSC11                             Doc 2     Filed 11/14/19 Entered 11/14/19 14:45:42                                           Desc Main
                                                                       Document      Page 1 of 3
 Debtor    Steel City Pops B'ham, LLC                                                                         Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Lewis A. Pick, III                                             Business Lease                                                                                              $2,015.00
 c/o Northcutt Realty,
 LLC as agent
 248 S. Gay Street
 Auburn, AL 36830
 Marx Brothers, Inc.                                            Business Debt                                                                                               $2,418.96
 3100 Second
 Avenue South
 Birmingham, AL
 35233
 Oak Tree Corner                                                Business Debt                                                                                               $2,100.00
 P.O. Box 1407
 Auburn, AL 36831
 Pacific Bag                                                    Business Debt                                                                                               $1,720.00
 15300
 Woodinville-Redmo
 nd Rd.
 Woodinville, WA
 98072
 Peachtree                                                      Business Debt                                                                                               $3,598.52
 Commodities
 3295 River
 Exchange Dr. Ste.
 110
 Norcross, GA 30092
 Piedmont National                                              Business Debt                                                                                               $1,557.20
 Corporation
 P.O. Box 890938
 Charlotte, NC
 28289-0938
 Polar Tech                                                     Business Debt                                                                                               $8,446.94
 Industries, Inc.
 Payment Processing
 P.O. Box 5930
 Bloomington, IL
 61702-5930
 Research Solutions                                             Business Debt                                                                                               $3,114.45
 P.O. Box 1667
 Pelham, AL 35124
 Sysco                                                          Business Debt                                                                                             $12,132.26
 1000 Sysco Drive
 Calera, AL 35040
 Taco Partners, LLC                                             Business Debt                                                                                               $9,060.47
 3755 Corporate
 Woods Drive
 Birmingham, AL
 35242




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




              Case 19-04689-DSC11                             Doc 2     Filed 11/14/19 Entered 11/14/19 14:45:42                                           Desc Main
                                                                       Document      Page 2 of 3
 Debtor    Steel City Pops B'ham, LLC                                                                         Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Uline Shipping                                                 Business Debt                                                                                               $2,063.86
 Supply Specialists
 ATTN: Accts.
 Payable
 P.O. Box 88741
 Chicago, IL
 60680-1741
 Van Wagner Sports                                              Business Debt                                                                                               $1,750.00
 & Entertainment,
 LLC
 ATTN: Collections
 800 Third Avenue -
 28th Floor
 New York, NY 10022
 Vapor Thrift Store,                                            Business Lease                                                                                              $1,400.00
 LLC
 338 Talladega
 Springs Road
 Sylacauga, AL
 35151




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




              Case 19-04689-DSC11                             Doc 2     Filed 11/14/19 Entered 11/14/19 14:45:42                                           Desc Main
                                                                       Document      Page 3 of 3
